DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.
 
Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Shengfeng Chen on August 06, 2021.

The application has been amended as follows:

In the Claims:

Claim 20 (Currently Amended).
A display panel, comprising:
a plurality of data lines on a base substrate;
a plurality of gate lines crossing over the plurality of data lines;
a plurality of thin film transistors;
a plurality of pixel electrodes respectively connected to the plurality of thin film transistors, the plurality of pixel electrodes on a side of the plurality of data lines away from the base substrate; and
a black matrix on a side of the plurality of pixel electrodes away from the base substrate;
wherein an orthographic projection of the black matrix on the base substrate covers orthographic projections of the plurality of gate lines and the plurality of thin film transistors on the base substrate;
the black matrix is absent in an inter-subpixel region between two adjacent subpixels spaced apart by a respective one of the plurality of data lines;
the black matrix comprises a plurality of black matrix bars;
a respective one of the plurality of black matrix bars comprises a main body and a plurality of extension portions respectively extending away from the main body;
an orthographic projection of the main body on the base substrate overlaps with an orthographic projection of a respective one of the plurality of gate lines;

in a region between two adjacent extension portions respectively connected to the main body, an orthographic projection of at least a portion of the respective one of the plurality of data lines is non-overlapping with the orthographic projection of the black matrix on the base substrate; and
wherein the region is between the main body and a virtual line intersecting two ends of the two adjacent extension portions away from the main body, in which the black matrix is absent.

Claims 27-32 and 41 (Cancelled).

Specification
Examiner acknowledges the amendment to the title filed on July 29, 2021. The objection to specification in previous Office Action filed on May 28, 2021 is hereby withdrawn.

Claim Objections
Attorney authorized the cancellation of claim 31 on August 06, 2021. The claim objections in the previous Office Action filed on May 28, 2021 are hereby withdrawn.

Allowable Subject Matter
Claims 20-26 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 20, in particular, in a region between two adjacent extension portions respectively connected to the main body, an orthographic projection of at least a portion of the respective one of the plurality of data lines is non-overlapping with the orthographic projection of the black matrix on the base substrate; and wherein the region is between the main body and a virtual line intersecting two ends of the two adjacent extension portions away from the main body, in which the black matrix is absent. Therefore, claim 20 is allowable. Accordingly, claims 21-26 and 40 are allowable as they depend upon claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIA L CROSS/Examiner, Art Unit 2892                                                                                                                                                                                                        
/LEX H MALSAWMA/Primary Examiner, Art Unit 2892